DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to method for preserving charging events, classified in H04W 4/24.
II. Claims 18-20, drawn to method for preserving charging events with multiple protocols to multiple servers, classified in H04M 15/67.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because they can be used independently.  The subcombination has separate utility such as receiving multiple notifications, transmitting to multiple charging servers, using multiple protocols, etc..
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James S. Bullough on 12-13-2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the charging server once it becomes available again as disclosed in par. 0047, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Parent claims recite that the charging server is unavailable, and never recited that it became available again, but still send the charging event message to a server that is still unavailable; thereby, the claims are not enabled. The rest of the claim they share the deficiency by virtue of dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As disclosed in the 112a rejection it is unclear how the system works if the charging server is still unavailable. Appear that some details are missing in order to work. The rest of the claim they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal 20200177439 in view of Todd 20060056628.

As to claim 1, Afzal discloses a method for preserving charging event messages in a mobile telecommunications network when a charging server is unavailable (see abstract), the method being implemented by a replay agent, the method comprising: receiving a notification from the message broker about a charging event message that has been written to the message broker (see par. 0067-0068); reading the charging event message from the message broker; identifying the charging server where the charging event message should be sent [in service server] (see par. 0073) and causing the charging event message to be sent to the charging server using the protocol (see par. 0074). Afzal fails to disclose subscribing to a message broker for notifications associated with a plurality of charging servers or determining a protocol that should be used to send the charging event message to the charging server. In an analogous art Todd discloses subscribing to a message broker for notifications associated with a plurality of charging servers (see par. 0083); identifying the charging server where the charging event message should be sent (see par. 0038); determining a protocol that should be used to send the charging event message to the charging server (see par. 0101). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of selecting the right protocol to enable communications.

As to claims 2-4, Afzal discloses the method of claim 1, further comprising generating a plurality of instances of the replay agent, wherein each instance of the replay agent is configured to read the charging event messages from the message broker and cause the charging event messages to be sent to the plurality of charging servers, wherein the plurality of instances of the replay agent correspond to different network functions, wherein the plurality of instances of the replay agent are implemented within a single network function [agent/module can be a plurality and can be the same functionality, combined, separated, etc.] (see par. 0044, 0045, 0143). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to repeat steps per agent/module since is going to bring the same predictable result of processing the charging event messages.

As to claim 7, Afzal discloses the method of claim 1, wherein causing the charging event message to be sent to the charging server comprises: detecting that an attempt to send the charging event message to a primary charging server has failed (see par. 0068, 0071); and causing the charging event message to be sent to a secondary charging server (see par. 0070).

As to claim 8, Afzal discloses the method of claim 1, wherein: the method further comprises determining whether a number of outstanding messages [associated with the charging server]; and the charging event message is sent to the charging server when the connectivity is restored for the number of outstanding messages [associated with the charging server] (see par. 0068-0074). Afzal fails to discloses a maximum value. However, it is known that storage resources have limits. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to determine maximum value and send the messages when is less than the maximum value for the simple purpose of avoiding losing data because there is no storage.

As to claims 9-10, Afzal discloses the method of claim 1, wherein: the message broker comprises a storage layer of an event streaming platform (see par. 0021, 0045-0048); and the replay agent comprises a client application for charging the event streaming platform (see par. 0021, 0049-0051). Additionally, the same teachings can be applied to any platform and/or topic and it will bring the same predictable result of charging a desired amount for the desired service. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the message broker comprises a topic corresponding to the charging server; and subscribing to the message broker for the notifications comprises subscribing to the topic for the simple purpose of organizing the data/charges.

As to claim 11, Afzal discloses a system for preserving charging event messages in a mobile telecommunications network when a charging server is unavailable (see abstract), comprising: one or more processors [210, 220]; a message broker comprising persistent storage; a network element that is executable by the one or more processors to generate a charging event message (see par. 0068), attempt to send the charging event message to the charging server, and write the charging event message to the message broker in response to determining that the attempt to send the charging event message to the charging server has failed (see par. 0067-0075); and a replay agent that is executable by the one or more processors to: receive a notification from the message broker about the charging event message (see par. 0067-0068); read the charging event message from the message broker; and cause the charging event message to be sent to the charging server when the charging server is available (see par. 0074). Afzal fails to disclose subscribing to a message broker for notifications associated with a plurality of charging servers or determining a protocol that should be used to send the charging event message to the charging server. In an analogous art Todd discloses subscribing to a message broker for notifications associated with a plurality of charging servers (see par. 0083); identifying the charging server where the charging event message should be sent (see par. 0038); determining a protocol that should be used to send the charging event message to the charging server (see par. 0101). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of selecting the right protocol to enable communications.

Regarding claims 13-16, they are the corresponding system claims of method claims 7-10. Therefore, claims 13-16 are rejected for the same reasons as shown above.

Claim(s) 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal in view of Todd as applied to claim 1 above, and further in view of Zhang 11,487,878.

As to claims 5-6 and 12, Afzal discloses the replay agent from the message broker (see par. 0067-0068). Afzal fails to disclose how many instances of the replay agent are deployed based at least in part on a load being experienced. In an analogous art, Zhang discloses how many instances of the agent are deployed based at least in part on a load being experienced, deploying at least one additional instance of the agent in response to an increase in the load being experienced by the agent from the message broker; and deactivating at least one deployed instance of the agent in response to a decrease in the load being experienced by the agent (see col. 3, lines 8 – 14). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of managing the load and provide a reliable user experience.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzal in view of Todd as applied to claim 11 above, and further in view of Chai 20210400445.

As to claim 17, Afzal discloses the system of claim 11, wherein: the network element comprises a charging trigger function (CTF); and the charging server comprises a charging function (CHF) [118] (see par. 0050). Afzal fails to disclose a converged charging system. In an analogous art, Chai discloses a converged charging system (CCS) (see par. 0224). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards and systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647